DETAILED ACTION
Response to Arguments
	Applicants amendments to the claims haver overcome each objection and 112 rejection lodged in the previous office action.  The objections and 112 rejections have been withdrawn.
	Applicant has amended claim 1 to include the limitation “while the downhole centrifugal pump is deployed in a wellbore of a well”.  Regarding the combination of Hackworth and Baehmann, Applicant argues the references are not combinable because “Hackworth discloses a ‘downhole centrifugal pump is deployed in a wellbore of a well’ whereas Baehmann discloses a surface-based rotary machine that is used for ‘fluid transport purposes’.”  Examiner respectfully disagrees.  First, as readily admitted by Applicant, Hackworth teaches a downhole centrifugal pump deployed in a wellbore of a well and Baehmann is used to teach a non-circular shaft.  Additionally, in response to applicant's argument that Baehmann is not combinable with Hackworth, since, Hackworth and Baehmann are both in the field of centrifugal pumps, are concerned with improving pump efficiency, and therefore analogous to one another.  Neither Hackworth nor Baehmann discredits or otherwise discourages the proposed combination and Applicant has not provided any evidence the reference are not combinable.  Examiner maintains the combination is proper the reasons stated in the rejection below.
Applicant also argues “it would be implausible to fit the rotary machine or components of the rotary machine of Baehmann into a wellbore, it would also be implausible to redesign the rotary machine or components of the rotary machine of Baehmann to fit in a wellbore or be usable in a wellbore application”.  In response to applicant's argument that the components of Baehmann would not fit in the wellbore or wellbore application, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Furthermore, the limitation “while the downhole centrifugal pump is deployed in a wellbore of a well” is an intended use recitation. In response to applicant's argument that the combination of Hackworth and Baehmann fails to teach this recitation, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hackworth et al. (US 7549837) in view of Baehmann et al. (US 9797255), hereinafter: “Hackworth” and “Baehmann”, respectively.
In Reference to Claims 1-6
Hackworth teaches:
A downhole centrifugal pump(200) comprising:
a motor(114; Col 3, ll. 19-26);
an impeller(224); and
a shaft(212) having a longitudinal axis(Fig 2; Col 3, ll. 27-35) and a substantially circular cross section in a plane perpendicular to the longitudinal axis(Fig 3A, 3B, shows a substantially circular cross section of a prior art impeller through which the shaft is inserted), the shaft connected to the motor(via splines 214) and the impeller(via pins or keys 226) such that rotational power provided by the motor to the shaft is provided to the impeller(Col 3, ll. 27-44), while the downhole centrifugal pump is deployed in a wellbore of a well(Col 3, ll. 1-5; Claims 11-12) .
Hackworth fails to teach:
	a shaft having a non-circular cross-section that is polygonal and comprises three lobes, each lobe is disposed about 120 degrees from a lobe, and three flats, each disposed about 120 degrees from an adjacent flat and positioned between two of the three lobes, wherein a first circle that circumscribes the three lobes is concentric to a second circle that circumscribes the flats
Baehmann teaches:
	A comparable rotary machine(414) having a shaft(418) that comprises a non-circular cross-section(418a) that is polygonal and comprises three lobes(Fig 6,10; Col 8, ll. 27-33), each lobe is disposed about 120 degrees from an adjacent lobe(as shown in Fig 10, each lobe is spaced about 120 degrees from one another), and three flats(see annotated figure below), each disposed about 120 degrees from an adjacent flat and positioned between two of the three lobes(as shown in Fig 10, each flat is spaced about 120 degrees from one another), wherein a first circle that circumscribes the three lobes is concentric to a second circle that circumscribes the flats(see annotated figure below).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hackworth to incorporate the teachings of Baehmann to replace the circular shaft and splines/pins of Hackworth with the polygonal shaped shaft of Baehmann at the connection interface of the impellers and the motor as both references are directed to methods of attaching impellers and motors to shafts in rotary machines, which would yield predictable results.  In this case, the predictable result would be torque transmission between the shaft and impeller or the motor and the shaft.  In addition, it would also reduce the number of pieces and simplify assembly.  

    PNG
    media_image1.png
    492
    1047
    media_image1.png
    Greyscale


In Reference to Claim 7
Hackworth in view of Baehmann teaches:
The downhole centrifugal pump of claim 1(see rejection of claim 1 above), wherein the non-circular cross-section of the shaft further comprises four lobes(“4-sided”; Col 8, ll. 21-26).
Hackworth in view of Baehmann fails to teach:
 each lobe being disposed about 90 degrees from an adjacent lobe
A person of ordinary skill in the art, upon reading the references, would also have recognized the desirability of tailoring the shape of the shaft to the desired shape for the application(Baehmann Col 8, ll. 21-26). Baehmann also inherently discloses to one of ordinary skill in the art that altering the shape of the shaft does not disadvantageously affect the performance of the rotary machine.
Baehmann does not explicitly disclose a four lobed polygon with each lobe disposed about 90 degrees from an adjacent lobe; however, there are a finite number of options for the arrangement of the lobes of the four-sided polygon –rectangles, squares, parallelograms, rhombuses, kites and trapezoids.  Both rectangles and squares have lobes disposed about 90 degrees from an adjacent lobe.
Thus, it would have been obvious to a person of ordinary skill in the art to try a 4-sided polygon arrangement having each lobe disposed about 90 degrees from one another in attempt to provide improved torque transmission at the shaft/impeller or shaft/motor interface, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the shaft as claimed has the properties predicted by the prior art, it would have been obvious to make the shaft a 4-sided polygon with each lobe disposed about 90 degrees from one another. See KSR; MPEP 2141 III E
In Reference to Claims 8-9
Hackworth in view of Baehmann teaches:
The downhole centrifugal pump of claim 1(see rejection of claim 1 above), wherein the connection of the shaft to the impeller is keyless and wherein the connection of the shaft to the motor is keyless(in combination the circular shaft and splines/pins of Hackworth are replaced with the polygonal shaped shaft of Baehmann at the connection interface of the impellers and the motor).
In Reference to Claims 10-15
Hackworth teaches:
A multistage downhole centrifugal pump(200) comprising:
a motor(114; Col 3, ll. 19-26);
a first stage impeller(224) having a first central bore aligned along a longitudinal axis of the pump(as shown in Fig 3-4 each impeller has a central bore aligned along the longitudinal axis of the pump), the first central bore having a circular cross section in a plane perpendicular to the longitudinal axis(Fig 3A, 3B, shows a substantially circular cross section of a prior art impeller through which the shaft is inserted);
a second stage impeller(224) having a second central bore aligned along a longitudinal axis of the pump(as shown in Fig 3-4 each impeller has a central bore aligned along the longitudinal axis of the pump), the second central bore having a circular cross section in a plane perpendicular to the longitudinal axis(Fig 3A, 3B, shows a substantially circular cross section of a prior art impeller through which the shaft is inserted); and 
a shaft(212) coupled to the motor(via splines 214) and received by the first central bore of the first stage impeller and the second central bore of the second stage impeller(as shown in Fig 2, the shaft extends through at least the centrals bores of the first and second stage impellers), the shaft having a circular cross section in a plane perpendicular to the longitudinal axis(Fig 3A, 3B, shows a substantially circular cross section of a prior art impeller through which the shaft is inserted).
Hackworth fails to teach:
	a first central bore, a second central bore and a shaft each having a same non-circular cross-section that is polygonal and comprises three lobes, each lobe is disposed about 120 degrees from an adjacent lobe, and three flats, each disposed about 120 degrees from an adjacent flat and positioned between two of the three lobes, wherein a first circle that circumscribes the three lobes is concentric to a second circle that circumscribes the flats
Baehmann teaches:
	A comparable rotary machine(414) having a shaft(418) and corresponding central bore(428) of an impeller(422) wherein each of the shaft and the central bore comprises a non-circular cross-section(418a, 430) that is polygonal and comprises three lobes(Fig 6,10; Col 8, ll. 27-37), each lobe is disposed about 120 degrees from an adjacent lobe(as shown in Fig 10, each lobe is spaced about 120 degrees from one another), and three flats(see annotated figure above), each disposed about 120 degrees from an adjacent flat and positioned between two of the three lobes(as shown in Fig 10, each flat is spaced about 120 degrees from one another), wherein a first circle that circumscribes the three lobes is concentric to a second circle that circumscribes the flats(see annotated figure above).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hackworth to incorporate the teachings of Baehmann to replace the circular shaft, circular central bore and splines/pins of Hackworth with the same polygonal shaped shaft and same corresponding polygonal shape central bore of Baehmann at the connection interface of the first and second stage impellers and the motor as both references are directed to methods of attaching impellers and motors to shafts in rotary machines, which would yield predictable results.  In this case, the predictable result would be torque transmission between the shaft and impeller or the motor and the shaft.  In addition, it would also reduce the number of pieces and simplify assembly.  
In Reference to Claims 16-17
Hackworth in view of Baehmann teaches:
The downhole centrifugal pump of claim 10(see rejection of claim 10 above), wherein the coupling of the shaft to the first and second stage impeller is keyless and wherein the coupling of the shaft to the motor is keyless(in combination the circular shaft and splines/pins of Hackworth are replaced with the polygonal shaped shaft of Baehmann at the coupling interface of the impellers and the motor).
In Reference to Claim 18
Hackworth in view of Baehmann teaches:
The downhole centrifugal pump of claim 10(see rejection of claim 10 above), further comprising: at least one additional impeller having a central bore aligned along the longitudinal axis, wherein the at least one additional impeller is disposed on the shaft such that the shaft is received by the central bore of the at least one additional impeller(as shown in Fig 2-3 of Hackworth, there is at least one additional impeller 224 having a central bore aligned with the longitudinal axis in which the shaft 212 is received)
In Reference to Claims 19-20
Hackworth teaches:
A method of removing fluid from a wellbore(Col 3, ll. 1-35) comprising:
rotating about a longitudinal axis a shaft(212) having a circular cross-section to turn one or more impellers(224, 224) within a pump housing(202);
wherein the shaft is received by a central bore of the one or more impellers(as shown in Fig 2, the shaft extends through at least the centrals bores of the first and second stage impellers), the central bore having a circular cross-section(Fig 3A, 3B, shows a substantially circular cross section of a prior art impeller through which the shaft is inserted).
Hackworth fails to teach:
wherein the cross-sections of the central bore and the shaft are a non-circular polygonal shape.
Baehmann teaches:
	A comparable rotary machine(414) having a shaft(418) and corresponding central bore(428) of an impeller(422) wherein each of the shaft and the central bore comprises a non-circular cross-section(418a, 430) that is polygonal(Fig 6,10; Col 8, ll. 27-37)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hackworth to incorporate the teachings of Baehmann to replace the circular shaft, circular central bore and splines/pins of Hackworth with the same polygonal shaped shaft and same corresponding polygonal shape central bore of Baehmann at the connection interface of the first and second stage impellers and the motor as both references are directed to methods of attaching impellers and motors to shafts in rotary machines, which would yield predictable results.  In this case, the predictable result would be torque transmission between the shaft and impeller or the motor and the shaft.  In addition, it would also reduce the number of pieces and simplify assembly.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745